Citation Nr: 0601839	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-25 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
bilateral hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had verified active service from May 1945 to 
April 1963.  His DD Form 214 also reflects that he had 2 
years, 5 months, and 29 days of other service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
rheumatoid arthritis, bilateral hips, and service connection 
for rheumatoid arthritis of the lower back.  Service 
connection for bilateral hearing loss was granted with a 
noncompensable evaluation, effective March 30, 2001.  Notice 
of this decision was sent on November 20, 2001.  The veteran 
filed a notice of disagreement with this decision in June 
2002 and a statement of the case was issued in November 2002.  
In April 2003, a supplemental statement of the case (SSOC), 
dated March 31, 2003, was issued to consider new evidence 
submitted by the veteran.  In September 2003, another SSOC 
was issued to consider additional evidence.  The veteran was 
informed that, although he had not perfected his appeal by 
filing a VA Form 9, new evidence had been received within the 
60 day period initiated from the April 1, 2003 SSOC, which VA 
was required to consider in connection with the claims on 
appeal.  In September 2003, the veteran submitted a statement 
wherein he stated that the 10 percent evaluation assigned for 
his bilateral hearing loss by a September 2003 rating 
decision was satisfactory.  However, it was indicated that he 
was dissatisfied regarding the claims of service connection 
for rheumatoid arthritis, bilateral hips, and service 
connection for rheumatoid arthritis of the lower back.  
Accordingly, the Board has decided that this correspondence 
constitutes a timely substantive appeal with regard to those 
two issues.  See 38 C.F.R. § 20.302(b).         

The Board notes that, by a June 2005 rating decision, service 
connection for psoriatic arthritis of the lumbar spine 
(claimed as rheumatoid arthritis, lower back) was granted.  
Consequently, this issue is no longer in appellate status.  

Also, the Board notes that a January 2000 rating decision 
denied service connection for rheumatoid arthritis, bilateral 
hips.  The issue was readjudicated by the RO in November 2001 
in order that the matter be considered under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Accordingly, the 
matter is being considered as a claim of entitlement to 
service connection, and not as a claim to reopen.    

In a June 2005 statement, the veteran indicated that his 
claim was for service connection for arthritis and/or Paget's 
disease, bilateral hips.  However, the Board notes that 
service connection for Paget's disease has been previously 
denied by the RO.  

In a December 2005 representative brief, it was acknowledged 
that it was stated in the February 2005 VA examination report 
that, with regard, to the veteran's hips, the only condition 
affecting that region of his body is his Paget's disease, 
"which is a very separate condition unrelated to the 
psoriatic arthritis of the lumbar spine and [sacro iliac] 
joints."  However, it was later stated that the veteran was 
seeking service connection for a bilateral hip disorder, 
arguing that it was a continuation of his service-connected 
psoriasis.  The veteran is service-connected for psoriasis; 
the condition is rated as 30 percent disabling effective 
April 17, 1963.  The April 2005 SSOC did acknowledge that the 
veteran had psoriasis and noted the above-mentioned findings 
reported by the February 2005 VA examiner, including her 
statement that the veteran did not have a hip condition.  
Accordingly, the Board finds that the RO's consideration of 
the claim of entitlement to service connection for rheumatoid 
arthritis, bilateral hips, included as secondary to 
psoriasis.  


REMAND

In a September 2003 statement, the veteran indicated that he 
had been treated at VA medical facilities in Newark, New 
Jersey, Lexington, Kentucky, Louisville, Kentucky, and 
Pensacola, Florida.  

A review of the veteran's claims folder reveals a June 1963 
VA examination report, which states that the examination was 
conducted at the Newark RO, VA outpatient records from Bay 
Pines, Florida, records from the VA outpatient clinic in 
Pensacola, examination reports from the VA Medical Center in 
Biloxi, and a February 1993 X-ray report from the VA Medical 
Center in Lexington.  However, it does not appear that all of 
the veteran's VA treatment records have been associated with 
the claims folder.      

For example, there are no treatment records in the claims 
folder from Louisville.  Additionally, although an October 
1994 VA treatment record received from the Pensacola VA 
outpatient clinic lists the veteran's address as in 
Lexington, Kentucky, and the record contains a February 1993 
X-ray report of the hands from the VA Medical Center in 
Lexington, the veteran stated that he was treated at VA 
facilities in Lexington and Louisville from "1992-1979," 
which the Board assumes was intended to read 1992-1999.  
Thus, it would appear that there are still outstanding 
records from that facility.  Moreover, the veteran indicated 
that he received treatment in Newark from 1963 to 1969, but 
the record only contains the June 1963 VA examination report 
from Newark.       

Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA 
treatment records are considered to be constructively 
included within the record.  Therefore, this matter must be 
remanded in order that any outstanding VA medical records be 
obtained and associated with the claims folder.  Moreover, 
current examination should be conducted to ascertain whether 
the veteran does have any arthritic involvement of the hips 
and, if so, its etiology. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington D.C. 
for the following actions:

1.  Obtain all VA medical records of the 
veteran, including from the VA Medical 
Centers in 
Lexington, Kentucky and Louisville, 
Kentucky, the Pensacola VA outpatient 
clinic, and the Newark, New Jersey RO.  
In this regard, the June 1963 VA 
examination report indicated that the 
examination was conducted at the Newark 
RO.  These records, as well as any other 
VA treatment records must be obtained and 
associated with the claims folder.  If no 
additional records exist, or for any 
reason the veteran's records are 
unobtainable, such must be specifically 
noted in the claims folder.  

2   Make arrangements to have the veteran 
undergo an examination in order to 
ascertain whether he does have arthritis 
involving the hips and, if so, the proper 
diagnosis thereof.  After reviewing the 
claims folder, the examiner should render 
an opinion whether any arthritic 
involvement of the hips that is currently 
found is at least as likely as not (50 
percent probability or more) 
etiologically related to any service 
connected disability (rheumatoid 
arthritis or psoriatic arthritis).  

3.  The RO should then readjudicate the 
claim.  Thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


